Mayes, J".,
delivered the opinion of the court.
It is manifest from this record that Mrs. Randall is conducting a system of waterworks within the meaning of the law imposing a privilege tax on same. When the business engaged in is that of a waterworks or water supply company, the amount of privilege tax to be paid is in no way affected by the fact that the supply of water is drawn from an artesian well. One' may own an artesian well and furnish water to- others without being engaged in a waterworks business-, and in such case the statute imposes a privilege tax of $10 on each artesian well where the owner furnishes water to as many as three consumers for pay. This tax imposed upon each artesian well is intended to apply pnly in a case where the owner supplies water to a few consumers as a mere incident to owning the well; but it has no application where the main purpose of the well is to conduct a waterworks business. Whenever the supply of water to consumers attains the magnitude óf a waterworks or water-supply company, the person so conducting the business becomes-liable to the privilege imposed on a waterworks company, irrespective of whether the supply is obtained from an artesian-well or other source. See section 3886, Code of 1906.
Affirmed.